Citation Nr: 1705153	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  09-13 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (DM) to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to service connection for tendonitis/tendinosis.

4.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from September 1998 to March 1999 and from February 2003 to May 2004.  He was a member of the National Guard from April 1998 to November 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for DM.

With regard to service connection for DM, the Veteran testified at a local hearing at the RO in September 2009 and then again in March 2010, when the Veteran testified at a Board hearing.  The Veteran was notified that the Veterans Law Judge who held the hearing is no longer at the Board; the Veteran did not respond to the offer of another hearing, and as such, no pending request for a hearing remains.

In May 2013, the RO denied service connection for residuals of a right shoulder injury, tendonitis, and for trouble sleeping.  The Veteran perfected an appeal and testified at a local hearing at the RO.  

The Board remanded the issue of service connection for diabetes mellitus several times, most recently in March 2016.  


FINDINGS OF FACT

1.  DM was not shown during active service or within one year of active service, was not shown during a period of active duty for training (ADT), and it is not otherwise attributable to service or etiologically related to service-connected disabilities.

2.  A right shoulder disability, diagnosed as residuals of a right rotator cuff injury, degenerative joint disease, and tendinosis, is attributable to service.

3.  The Veteran does not have a diagnosed sleep disorder and his sleep complaints are part and parcel of his PTSD symptoms.


CONCLUSIONS OF LAW

1.  DM was not incurred in or aggravated by active service or during a period of ADT and may not be presumed to have been incurred or aggravated therein nor is DM proximately due to, the result of, or aggravated by service-connected PTSD.  38 U.S.C.A. §§ 101, 105, 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310(a) (2016).

2.  A right shoulder disability, diagnosed as residuals of a right rotator cuff injury, degenerative joint disease, and tendinosis, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2015).

3.  A sleep disorder was not incurred in or aggravated by active service or during a period of ADT nor is a sleep disorder proximately due to, the result of, or aggravated by service-connected PTSD.  38 U.S.C.A. §§ 101, 105, 1101, 1110, (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310(a) (2016).



 REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in February 2008, April 2011, June 2011, and March 2013 letters prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the RO has requested all of the Veteran's service treatment records (STRs) and post-service medical records which have been obtained and associated with the record, to the extent possible.  It is unclear if all of the STRs have been obtained, but VA has made the appropriate requests for those records.  Because there may be some missing records, VA has a heightened duty to consider the applicability of the benefit-of-the-doubt rule and to assist the Veteran in developing the claim, and to explain the reasons and bases for its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, there is no presumption for granting any of the claims.  See Russo v. Brown, 9 Vet. App. 46 (1996).  VA made all appropriate efforts with regard to the Veteran's claims.  In that regard, the Veteran was also provided with VA examinations.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at RO and Board hearings.  The hearings were adequate as the DRO and Veterans Law Judge who conducted the respective hearings explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, DM and arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability resulting from disease or injury incurred during ADT, or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106.

Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims (Court) has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


DM

The record shows that the Veteran was initially diagnosed with DM in April 2006, more than one year after his period of active duty and not while on ADT.  In May 2006, it was noted that the diagnosis was recent.  Also, the Veteran has also indicated that he was discharged from the National Guard due to his diagnosis of DM.

There are medical opinions of record regarding the etiology of the DM.

In December 2011, a VA examiner confirmed that the Veteran had DM and opined that the DM was less likely than not (less than 50 percent. probability) incurred in or caused by in-service injury, event, or illness.  The examiner indicated that the record had been reviewed and indicated that there were no supporting laboratory results between the years 2003 and 2004, but there was a subsequent notation which reflected new onset DM in April 2006 with supporting laboratory findings.  At that time, the Veteran was started on insulin and oral medications.  The examiner noted that there was not enough evidence to determine when his blood sugars were first elevated.  However, urinalysis during his military service did not reflect elevated glucose and the examiner was unable to find any laboratory findings or treatment for DM prior to 2006.  It was noted that the DM was now diet controlled.  His most recent A1Cs (laboratory findings) in 2010 and 2011 were both less than 6 percent.  His most recent fasting glucose findings in 2010 and 2011 were 98 and 95.  The Veteran also did not have diabetic retinopathy. 

In January 2005, a VA examiner indicated that the Veteran's DM had been stable and without secondary complications.  It was noted that his laboratory findings were stable and he was not on medication for DM.  In addition, his most recent eye examination was negative for complications secondary to DM.  The examiner opined that the DM was not proximately due to or the result of the Veteran's service-connected PTSD.  In April 2016, the examiner further indicated that the PTSD had not aggravated the DM.  She explained that the Veteran's DM had been stable and he did not have any secondary complications.  His laboratory findings remained stable, he was not on medication, and his eye examination was negative.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, one examiner provided the direct opinion and then another examiner provided the medical opinions on secondary service connection.  They were both aware of the Veteran's medical history, provided articulated opinions (with both opinions on secondary service connection), and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to the opinions, and the most probative value in this case.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Although the Veteran's representative disagrees with the adequacy of the secondary opinions, the Board finds that they are cumulatively adequate for the foregoing reasons.

In sum, DM was not shown on active duty or ADT.  The Veteran was initially diagnosed in April 2006 and was discharged from the National Guard.  The VA opinion explained that the DM was not etiologically related to service and was first shown outside the presumptive period.  Thus, service connection is not warranted for direct or presumptive service connection.  With regard to secondary service connection, when the Veteran was initially diagnosed, he required both insulin and oral medication.  However, since that time, he no longer required medication, has been stable, and has had no complications.  The Veteran's PTSD was service-connected effective February 2008.  The Veteran contends that the PTSD has played an etiological role with regard to the DM.  However, the VA examiner opined that there is no causative connection including on the basis of aggravation.  The Veteran's DM has actually improved since the initial diagnosis, not worsened by way of aggravation or any other factor.  The examiner explained that the Veteran basically does not have symptoms right now of DM and there is no showing of aggravation as the Veteran is stable and without complications.  As such, the Board finds that service connection for DM is not warranted on a secondary basis.  

The Board has considered the Veteran's own opinion that his DM is related to service or to PTSD.  However, the Veteran's opinion by itself is outweighed by actual contemporaneous evidence in this case which shows a diagnosis outside of active duty or ADT as well as the negative VA opinion.  Likewise, the evidence shows that the Veteran currently has a diagnosis of DM which is diet-controlled, but is otherwise without symptoms and productive of normal laboratory and glucose findings; there has been no worsening of the DM and its inception is not shown to be related to the PTSD.  The Veteran's opinion is contrary to the findings made by the VA examiners, medical professionals who considered the pertinent evidence of record, considered the Veteran's contentions, and found against a relationship between DM and service or PTSD.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  The Board finds the Veteran's assertions not to be as probative as the VA examiners' opinions.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

Right Shoulder

In January 2004, while on active duty, the Veteran reported having shoulder blade pain after suffering an injury where his back (service-connected) was also injured.

In March 2011, the Veteran reported having a 2004 inservice shoulder injury.  A magnetic resonance imaging (MRI) report from October 2010 had revealed degenerative joint disease at the acromioclavicular joint.  There was tendinosis at the mid and distal portions of the supraspinatus tendon along with a shallow partial-thickness tear on the synovial surface at the distal aspect of the supraspinatus tendon.  Private records showed that the Veteran participated in physical rehabilitation.  He eventually underwent a right rotator cuff repair.

A letter was received from the Veteran's employer which indicated that he had been placed on light duty to his right shoulder/arm pain and numbness.

An April 2013 VA examiner diagnosed a right rotator cuff tear, but opined it was not related to service because there were no inservice injuries.  However, this is inaccurate based on the STR evidence of an injury.  In November 2016, a VA examiner noted that the Veteran had a repaired right rotator cuff that is at least as likely related to the injury he had while in service in 2004.  This opinion is more probative because the 2004 inservice STR was reviewed.

Accordingly, the Board finds that service connection for right shoulder disability including residuals of a right rotator cuff injury, degenerative joint disease, and tendinosis is warranted.  

Sleep Disorder

During service in January 2004, the Veteran reported having trouble sleeping in conjunction with reported shoulder and low back injuries.  No sleep disorder was diagnosed.

On a July 2008 VA examination, the Veteran reported that he had difficulty maintaining sleep and got approximately four hours of sleep per night with medication.  He related that he had nightmares two to three times per month.  However, approximately one to two times per week, he woke up anxious and sweating.  He stated that he would have nightmares if there were thunderstorms during the day or he heard a loud noise.  The Veteran described these sleep problems in conjunction with his PTSD symptoms.  The examiner considered those symptoms in diagnosing PTSD with moderate symptoms.  A separate sleep disorder was not diagnosed.

In May 2010, the Veteran related that he had trouble initiating and maintaining sleep as well as daytime sleepiness, but he also reported that he slept 8 hours per night.  He was noted to have insomnia in conjunction with his PTSD.  The sedative effects of his medication were discussed.  In June 2010, the Veteran was afforded a VA examination.  At that time, he said that he had difficulty maintaining sleep and got approximately 4 hours of sleep per night.  He stated that he woke up and "paced."  He related that he was afraid to go to sleep because he had to live like that while at war.  He reported having nightmares 2-3 times per week about things that occurred in Iraq.  When he had them he woke up anxious and did have night sweats.  The diagnosis was PTSD.  No separate sleep disorder was diagnosed.  In July 2010, the Veteran indicated that he did not sleep because he was afraid of being attacked.

The Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

Here, there is no disputing the Veteran has continually complained of problems sleeping, however, those sleep issues are part and parcel of his PTSD and there is no separately diagnosed sleep disorder.  Therefore, in the absence of proof of a present disability which is separate from the PTSD which is already compensated, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Therefore, service connection for a sleep disorder is not warranted.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for DM is denied.

Service connection for a right shoulder disability, diagnosed as residuals of a right rotator cuff injury, degenerative joint disease, and tendinosis, is granted.

Service connection for a sleep disorder is denied.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


